Title: 1771. Sunday, June 9th.
From: Adams, John
To: 


       Feel a little discomposed this Morning. Rested but poorly last night. Anxious about my Return—fearfull of very hot or rainy weather. I have before me an uncomfortable Journey to Casco Bay—little short of 300 miles.
       Looking into a little bedroom, in this House Shaylers, I found a few Books, the musical Miscellany, Johnsons Dictionary, the farmers Letters, and the Ninth Volume of Dr. Clarks sermons. This last I took for my Sabbath Day Book, and read the Sermon on the Fundamentals of Christianity, which he says are the Doctrines concerning the Being and Providence of God, the Necessity of Repentance and Obedience to his Commands, the Certainty of a Life to come, a Resurrection from the dead and a future Judgment.
       Read also another Sermon on the Reward of Justice. “There is, says the Dr., a Duty of Justice towards the Public. There is incumbent upon Men the very same Obligation, not to wrong the Community; as there is, not to violate any private Mans Right, or defraud any particular Person of his Property. The only Reason, why Men are not always sufficiently sensible of this; so that many, who are very just in their Dealings between Man and Man, will yet be very fraudulent or rapacious with Regard to the Public; is because in this latter Case, it is not so obviously and immediately apparent upon whom the Injury falls, as it is in the Case of private Wrongs. But so long as the Injury is clear and certain; the Uncertainty of the Persons upon whom the Injury falls in Particular, or the Number of the Persons among whom the damage may chance to be divided, alters not at all the Nature of the Crime itself.”
       Went to Meeting in the Morning, and tumbled into the first Pew I could find—heard a pretty sensible, Yalensian, Connecticuttensian Preacher. At Meeting I first saw Dr. Eliot Rawson, an old School fellow. He invited me to dine. His House is handsome without, but neither clean nor elegant within, in furniture or any Thing else. His Wife is such another old Puritan as his Cousin, Peter Adams’s Wife at Braintree. His Children are dirty, and ill governed. He first took me into his Physick Room, and shewed me a No. of Curiosities which he has collected in the Course of his Practice—first an odd kind of long slender Worm preserved in Spirits. He says he has had between 20 and 30 Patients with such Worms—several Yards long and some of them several Rods. He shewed me some fingers he cutt off and some Wens, and his Physick Drawers And his Machine to pound with his Pestle &c.
       His dining Room is crouded with a Bed and a Cradle, &c. &c. We had a picked up Dinner. Went to Meeting with him in the Afternoon, and heard the finest Singing, that ever I heard in my Life, the front and side Galleries were crowded with Rows of Lads and Lasses, who performed all the Parts in the Utmost Perfection. I thought I was wrapped up. A Row of Women all standing up, and playing their Parts with perfect Skill and Judgment, added a Sweetness and Sprightliness to the whole which absolutely charmed me.—I saw at Meeting this Afternoon Moses Paine, who made a decent Appearance and the Dr. tells me lives by his Trade of a shoemaker comfortably from Day to day.
       The more I see of this Town the more I admire it. I regrett extremely that I cant pursue my Tour to New Haven.
       The Dr. thinks Hancock vain. Told a Story.—“I was at school with him, and then upon a level with him. My father was richer than his. But I was not long since at his Store and said to Mr. Glover whom I knew, this I think is Mr. Hancock. Mr. H. just asked my Name and nothing more—it was such a Piece of Vanity! There is not the meanest Creature that comes from your Way, but I take Notice of him—and I ought. What tho I am worth a little more than they—I am glad of it, and that I have it that I may give them some of it.” I told the Dr. that Mr. H. must have had something upon his Mind—that he was far from being Arrogant—&c.
       Drank Tea with Landlady, and her Son Mr. Shaylor, in pretty, western Room. But they are not very sociable. In short, I have been most miserably destitute of Conversation here. The People here all Trade to N. York, and have very little Connection with Boston. After Tea went over to the Drs., and found him very social and very learned. We talked much about History &c. He says, that Boston lost the Trade of this Colony by the severe Laws vs. their old Tenor. But they may easily regain the Trade, for the People here are much disgusted with N. York for their Defection from the Non Importation Agreement, and for some frauds and unfair Practises in Trade. He says they have found out that N. York Merchants have wrote home to the Manufacturers in England to make their Goods narrower and of a meaner fabric that they might sell cheaper, and undersell Boston. The Dr. says that Coll. Josa. Quincy quarrells with his Workmen &c. but Norton is a clever Man, he called to see him and was much pleased, &c.
       Landlady has an only Son Nat. Shaylor, and she is very fond and very proud of him. He lived with a Merchant—is now 25 or 26 and contents himself still to keep that Merchants Books without any Inclination to set up for himself. Is a great Proficient in Musick. Plays upon the Flute, Fife, Harpsicord, Spinnett &c. Associates with the Young and the Gay, and is a very fine Connecticutt young Gentleman. Oh the Misery, the Misfortune, the Ruin of being an only Son! I thank my God that I was not, and I devoutly pray, that none of mine may ever be!
      